Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144166                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TOWNSHIP OF ELBA,                                                                                        Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  and
  DAVID L. OSBORN, individually and as
  Trustee of the Osborn Trust, MARK
  CRUMBAUGH, CLOYD CORDRAY and
  RITA CORDRAY,
                Intervening Plaintiffs-Appellees,
  v                                                                 SC: 144166
                                                                    COA: 303211
                                                                    Gratiot CC: 10-011569-CZ
  GRATIOT COUNTY DRAIN COMMISSIONER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 18, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether, as the Court of Appeals concluded,
  “[w]ithout the requisite number of signatures attached to the #180-0 Drain petition, the
  Drain Commissioner had no authority or jurisdiction to act on the petition, and the
  proceedings establishing the No. 181 Consolidated Drainage District are void,” thus
  authorizing the circuit court to exercise equitable jurisdiction.

         The Michigan Association of County Drain Commissioners is invited to file a
  brief amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2012                        _________________________________________
           p0516                                                               Clerk